Citation Nr: 1745729	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than July 1, 1999, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1959 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In an earlier November 2006 Board decision, the Board granted the Veteran entitlement to a TDIU.  In a latter June 2009 Board decision, the Board denied the Veteran entitlement to an effective date earlier than June 14, 2005, for the grant of TDIU.  The Veteran followed by filing a July 2011 motion for reconsideration of the Board decisions.  However, the Deputy Vice-Chairman of the Board denied the Veteran's motions for reconsideration in a March 2012 decision.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2016).  In essence, the motion for reconsideration is no longer at issue at this time.  

In October 2014 and January 2015 statements, the Veteran clarified he was unrepresented in the present matter before the Board.  He also explicitly revoked any previous power of attorney of record.  In this regard, a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631(f)(1).  

The Veteran submitted additional private hospital records dated in 2016.  In addition, the Board secured additional VA treatment records dated in 2016.  This evidence was added to the claims folder after the most recent Supplemental Statement of the Case (SSOC) dated in December 2016.  Nonetheless, the RO did not issue another SSOC after receipt of this new evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2016) (an SSOC is generally required when additional evidence is submitted after the issuance of a previous statement of the case (SOC) or SSOC).  However, the private and VA medical evidence referred to above is not "pertinent" to the effective date issue on appeal, as it does not address the Veteran's employability status prior to July 1, 1999.  Also, some of the VA medical evidence duplicates previous VA medical evidence of record.  Therefore, the Board finds that any error in failing to furnish yet another SSOC is not prejudicial as to the earlier effective date issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a previous June 2009 Board decision, the Board denied the Veteran entitlement to an effective date earlier than June 14, 2005, for the grant of TDIU.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

2.  In a June 2010 Order, the Court terminated the Veteran's effective date appeal, for proceedings consistent with the parties' June 2010 Joint Motion to Terminate.  An accompanying June 2010 Stipulated Agreement was signed between the Veteran (through his attorney) and the Office of VA General Counsel.  The Stipulated Agreement stated that an earlier effective date of July 1, 1999 for the award of a TDIU will be assigned.   

3.  Most importantly, in the June 2010 Stipulated Agreement, the Veteran agreed that his pending appeal before the Court for the earlier effective date issue for TDIU "shall be terminated, with prejudice," with regard to all issues addressed in the Board's earlier June 2009 Board decision adjudicating the effective date appeal.   


CONCLUSION OF LAW

As the matter is res judicata, previously terminated "with prejudice" by the Court's June 2010 Order, the earlier effective date issue for TDIU prior to July 1, 1999 must be dismissed with prejudice.  38 U.S.C.A. §§ 7104(a) (limiting to one review on appeal to the Secretary); 7105(d)(5) (authorizing dismissal); 7252 (finality of Court's decisions).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the previous June 2009 Board decision mentioned above in the introduction, the Board denied the Veteran entitlement to an effective date earlier than June 14, 2005, for the grant of TDIU.  The Veteran appealed the June 2009 Board decision to the Court.  

In a June 2010 Order, the Court terminated the Veteran's effective date appeal, for proceedings consistent with the parties' Joint Motion to Terminate.  In particular, the June 2010 Joint Motion to Terminate set forth a Stipulated Agreement between the parties signed on June 11, 2010.  The Stipulated Agreement was between the Veteran (through his attorney) and the Office of VA General Counsel.  The Stipulated Agreement stated that an earlier effective date of July 1, 1999 for the award of a TDIU will be assigned.       

Most importantly, in the June 2010 Stipulated Agreement, the Veteran agreed that his appeal before the Court for the earlier effective date issue for TDIU "shall be terminated, with prejudice," as to all issues addressed in the Board's earlier June 2009 Board decision adjudicating the effective date appeal.  The termination occurred following execution of the agreement between the parties with regard to the stipulated July 1, 1999 effective date for the award of TDIU.  

The Court has held that when the Secretary of Veterans Affairs enters into such an agreement, the Board decision giving rise to the appeal is overridden, thereby mooting the case or controversy.  Bond v. Derwinski, 2 Vet. App. 376 (1992).  See also Kimberly-Clark v. Proctor & Gamble, 973 F.2d 911, 914 (Fed. Cir. 1992) ("Generally, settlement of a dispute does render a case moot.").  Accord Dofflemyer v. Brown, 4 Vet. App. 339 (1993).  Cf. 38 C.F.R. § 14.500(a), (c), (d).

In the June 2010 Joint Motion to Terminate, the parties noted that they had resolved, "to their mutual satisfaction," the issues raised by the appeal.  In entering into this settlement agreement, VA General Counsel followed well-established principles regarding the Government attorney's authority to terminate lawsuits by settlement or compromise, which principles date back well over a century.  Compare Freeport-McMoRan Oil & Gas Co. v. FERC, 962 F.2d 45, 47 (D.C. Cir. 1992) ("[G]overnment attorneys [should] settle cases whenever possible.") (citing Executive Order on Civil Justice Reform, [Exec. Order No. 12,778, 3 C.F.R. § 359 (1991), reprinted in 28 U.S.C.S. § 519 (1992)]) with 2 Op. A.G. 482, 486 (1831). See also Executive Order on Civil Justice Reform, Exec. Order 12,988, 61 Fed. Reg. 4729 (Feb. 7, 1996); Stone v. Bank of Commerce, 174 U.S. 412 (1899); Campbell v. United States, 19 Ct. Cl. 426, 429 (1884). 

Subsequent to the June 2010 Stipulated Agreement and Order to Terminate by the Court, the RO in a September 2010 rating decision effectuated the earlier effective date award for TDIU by assigning the agreed upon July 1, 1999 effective date for a TDIU.  

Despite the earlier June 2010 Stipulated Agreement between the Veteran and VA General Counsel, the Veteran shortly thereafter filed a December 2011 NOD and appealed the July 1, 1999 effective date assigned.  The Veteran requested an even earlier effective date for the award of a TDIU of February 1, 1985, or April 7, 1992.  He requested an extraschedular TDIU under 38 C.F.R. § 4.16(b) effective from February 1, 1985, because he maintains he could not work at that earlier time.  In the alternative, he requested a TDIU award effective from April 7, 1992, because he met the percentage requirements for TDIU at 70 percent from that date due to his service-connected major depression disability.  See e.g., July 2011 Veteran statement (Motion for Reconsideration).  The earlier effective date appeal eventually reached the Board.

In October 2014, the Board remanded the present effective date appeal for the Veteran to clarify what theory of entitlement he is now pursuing for his earlier effective date claim for his TDIU award prior to July 1, 1999.  The Board remand was issued notwithstanding the June 2010 Stipulated Agreement that assigned an effective date of July 1, 1999 for the award of a TDIU, with termination of the TDIU appeal "with prejudice."   

In response to the remand instruction, the Veteran in October 2014 submitted a copy of his earlier July 2011 Motion for Reconsideration.  There is no indication in the record he submitted any additional argument for an earlier effective date, other than the July 2011 letter.  In fact, in a March 2016 VCAA response form, the Veteran stated that he had no additional evidence or argument to submit, and that the Board should proceed to decide his appeal.  

In any event, despite the Board's earlier October 2014 remand asking the Veteran to clarify his theory of entitlement for the earlier effective date for TDIU issue, the Board concludes that the earlier effective date issue for the award of a TDIU was conclusively resolved, with prejudice, in the June 2010 Stipulated Agreement and the Court's Order to Terminate.  An "issue", unless otherwise specified, is a matter upon which the Board made a final decision.  Hillyard v. Shinseki, 24 Vet. App. 343, 355, aff'd 695 F.3d 1257 (Fed. Cir. 2012).  A "theory" is defined as a "means of establishing entitlement to a benefit for a disability."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  The Federal Circuit has equated the word "issue" with a "claim," but not a theory or an element of a claim.  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  "The proposition that separate theories in support of a claim for benefits for a particular disability equate
to separate claims for benefits for that disability is no longer good law."  Bingham v. Principi, 18 Vet. App. 470, 474 (2004)(distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection.") aff'd 421 F.3d 1346 (Fed. Cir. 2005).

The "issue" in the present case is entitlement to an earlier effective date for a TDIU.  After the June 2010 Stipulated Agreement and the Court's Order to Terminate, the Veteran appears to have now raised different "theories" of entitlement to an earlier effective date for TDIU.  In a similar sense, the Federal Circuit's reasoning as to clear and unmistakable error (CUE) in the Hillyard case is instructive here.  In this regard, under 38 C.F.R. § 20.1409(c), the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE.  The Federal Circuit in Hillyard v. Shinseki affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a "different theory" of CUE.  695 F.3d 1257, 1258 (2012).  The Federal Circuit rejected the argument that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory.

Applying analogous logic to the present case, the termination for the TDIU effective date "issue" was according to the terms of the June 2010 Stipulated Agreement, agreed to by both parties.  The Veteran, via his attorney, was a party to that agreement, and cannot renege on the Stipulated Agreement and argue based on a different "theory" that he's entitled to an even earlier effective date than July 1, 1999 for his TDIU award.  The TDIU effective date issue was previously finally decided.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (noting that an administrative body "subject to the decision of a federal appellate court is without power to do anything which is contrary to either the letter or spirit of the mandate construed in the light of the opinion of the court deciding the case..."); accord Winsett v. Principi, 341 F.3d 1329, 1331 (Fed. Cir. 2003) (holding that the Board, as a lower tribunal, may not review the decision of a higher tribunal under guise of correcting CUE); 38 C.F.R. § 20.1400(b) (stating that the Board may not revise a prior decision where the issue has been appealed to and decided by a court of competent jurisdiction).  

Dismissal "with prejudice" is considered to be a final decision.  Canady v. Nicholson, 20 Vet. App. 393, 404 (2006).  Simply stated, the Veteran's current earlier effective date appeal for TDIU is precluded by the doctrine of res judicata, which for reasons of judicial economy precludes the re-litigation of a matter that has previously been judicially acted upon or decided.  See Black's Law Dictionary 1305 (6th ed. 1990).  Stated another way, the legal principle of res judicata means that a final judgment on the merits of a claim, rendered by an adjudicative body of competent jurisdiction, is conclusive as to the rights of the parties and constitutes a bar to a subsequent action on the same claim by the same parties.  See McDowell v. Brown, 5 Vet. App. 401, 405 (1993).

Thus, the current earlier effective date appeal for TDIU must be dismissed with prejudice.  See 38 U.S.C.A. §§ 7104(a) (limiting to one review on appeal to the Secretary); 7105(d)(5) (authorizing dismissal); 7252 (finality of Court's decisions).

On a side note, as to the earlier October 2014 Board remand instructions, the Board emphasizes that VA law provides that a Board remand is in the nature of a preliminary order and does constitute a final decision of the Board.  38 C.F.R. § 20.1100(b).  Thus, the Board is not presently bound by any of its earlier findings in the October 2014 Board remand for the TDIU effective date issue.  In fact, the Court recently reiterated that all of the Board's findings in a previous non-final remand order are insulated from judicial review because Board remand orders are not appealable to the Court.  Mathews v. McDonald, 28. Vet. App. 309, 316 (2016).      


ORDER

Entitlement to an effective date earlier than July 1, 1999, for the award of a TDIU, is dismissed with prejudice.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


